United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 13-3180
                     ___________________________

                                Hunter R. Levi

                    lllllllllllllllllllll Plaintiff - Appellant

                                        v.

   AB INBEV NV of Leuven Belgium, & Its Wholly Owned U.S. Subsidiary
     Anheuser Busch Companies, Inc.; Anheuser-Busch Companies, LLC

                  lllllllllllllllllllll Defendants - Appellees
                                   ____________

                  Appeal from United States District Court
               for the Eastern District of Missouri - St. Louis
                               ____________

                          Submitted: April 3, 2014
                           Filed: April 10, 2014
                              [Unpublished]
                              ____________

Before BYE, GRUENDER, and SHEPHERD, Circuit Judges.
                           ____________

PER CURIAM.
       Hunter R. Levi appeals following the district court’s1 adverse grant of summary
judgment in his action under Section 301 of the Labor Management Relations Act,
see 29 U.S.C. § 185, and Section 510 of the Employment Retirement Income Security
Act, see 29 U.S.C. § 1140. We agree with the district court that the record evidence
revealed no disputed issues of material fact on Levi’s claims against Anheuser-Busch
Companies, LLC. See Sturge v. Nw. Airlines, Inc., 658 F.3d 832, 839 (8th Cir. 2011)
(de novo review). We also find that Levi’s claims would have necessarily failed
against the other parties he originally named or sought to add later as defendants.
Finally, we decline to consider Levi’s new arguments and allegations. See Stone v.
Harry, 364 F.3d 912, 914-15 (8th Cir. 2004). The judgment of the district court is
affirmed. See 8th Cir. R. 47B.
                        ______________________________




      1
       The Honorable Jean C. Hamilton, United States District Judge for the Eastern
District of Missouri.

                                         -2-